Case:
  Case20-30644     Document: 00515669979
        2:20-cv-00928-EEF-JVM              Page:
                                Document 176      1 12/11/20
                                              Filed   Date Filed: 12/11/2020
                                                               Page  1 of 1




           United States Court of Appeals
                for the Fifth Circuit
                                 ___________

                                  No. 20-30644
                                 ___________

   Terri Lewis Stevens; Craig Rivera; Jennifer Rivera,

                                                         Plaintiffs—Appellants,

                                      versus

   St. Tammany Parish Government,

                                            Defendant—Appellee.
                  ______________________________

                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:20-CV-928
                  ______________________________

   ORDER:

          IT IS ORDERED that the Appellants’ opposed motion to stay
   further proceedings in this court to permit disposition of pending appeals in
   state court proceedings, is DENIED.


                                      /s/ James L. Dennis
                                      ___________________________
                                      James L. Dennis
                                      United States Circuit Judge
